,,lW”-IN    Il.   ,t-lCXA.w



                                   February 9, 1966

Hon. John B. Henderson,    Jr.               Opinion     No. c-604
county Attorney
Hilam county                                 Ret      Whether the residence  pro-
Cameron, Texas                                        perty of the Cameron
                                                      Independent School MzYrict,
                                                      which is being used by the
                                                      school nuperlntendent,  1s
                                                      exempt from ad valorcm
                                                      taxation under the stated
Dear Mr. Henderson:                                   facts.

            You have requested      an opinion         of this    office   on the
following   question:
            “Is the residence propertiy owned by the schools
            and being used by the Superintendent  of Schools,
            for his residence exempt from taxation by the
            State of Texas, Milam County, the City of Cameron
            and the Cameron Independent School Mstrlct?”
           In connection with your request,   you have stated thar
the trustees   of the Cameron Independent School Mstrlct     purchasccl
a certain residence In the City of Cameron on or about Sepkmbcr 1,
1965, to’be used as a teacherage and the Superintendent      of the
Cameron Public Schools and his family are living    in thl,s nome and
using it strictly   for residence purposes , paying therefor   a monthly
rent of $75.00.
            Tezas Constitution,  Art. VIII, Sec. 2, reads in p&-t
as follows:         . the 1egLslature may, by general laws, exempt
from taxation ~i.&llc property used for public purposes.‘!       Public
school houses, when used for educational    purposes,conntltutcs
public property used for public purposes.
            Article 7150, Vernon’s          Civil     Statutes,     exempts public
school   houses from taxation.
            We are, therefore,  called upon to decide                 whether a
residence   owned by an independent school district,                  being used



                                    -2922-
Hon. John B. Henderson,     Jr.    Page 2               Opinion   No. c-604

as a private dwelling,   Is exempt from taxation vel non In light
of the preceding constitutional   and statutory  authorities.  We
hold that it is not exempt for the following    reasons.
             All property is subject to taxation,         on equal and
uniform basis, for purpose of defraying governmental expense,
with exception only of such property as the Constitution
specifically    exempts therefrom and ,such as the legislature         shall,
under Constitutional      restrictions,     by explicit   language declare
                  City of Wichita Falls v. Cooper, 170 S.W.2d 777
TzeEr ~~~?p~~p. 1943, error ref.).           The legislature   has no power
to exempt from taxation public property not used for public
purposes.     (Wichita Falls case, supra).         In Attorney General
Opinion No. b-2506 (194Of It was held that property not bel?g
used for public purposes,‘but         on the contrary,    being used by
private Individuals     for residential      and business purposes was
not exempt from taxation.         Provisions   for exemptlon from taxation




m       Lumber Corporation v, Hardin Independent School District,
  51 S.W.2d 310 (Tex.Civ.App.      1961, error ref ., n.r.e.).      Exemption:
from taxation are not favored and all doubts are resolved against
exemption.    David Graham Hall Foundation v. Highland Park Inde-               i
                          , 371 S.W.2d 762Civ.App.              lgb3, error rt::
                            r,.Inc.    v. Hurst-Euless   Independent School
District,   341 S.W.2d 467 (Tex.Clv.App.      1961, error ref. n.r.c.).
Exemptions are only favored in legislation        upon the theory that the
concession   1s due as a quid pro quo for the performance of a service
essentially   public.   The authorities    cited make no provision      for
the exemption of a teacherage in contrast        to a parsonage.
           We do not believe It was the Intent of the framers of
the Constitution  and of the legislature to exempt from taxation
all property belonging to public schools irrespective  of the use’
to which It is put.   The Imagination cannot envision all the absurd ’
results such authority might beget.
            Since, under the stated facts,   the residence  is used for
private purposes, it does not fall within the exemptions listed
in the Constitution    and the statutes.   Absent the necessary element.
of “public use” property held by an independent school district
is taxable.     In the Instant case, the residence property is not




                                    -2933-
Hon. John B. Henderson,   Jr.     Pas     3         Opinion   No. C-604


being used for a public purpose but as a mnt;te.r of mere personal
convenience.  Such occupancy does not have any proper relation
to the conduct of the schools.

                                SUMMARY

           The residence property of the Cameron Snde-
     pendent School District,   whjch is being used by,
     the school superintendent   and his family as a
     private dwelling,   paying monthly ,rent therefor,
     is not exempt from taxation.
                                          Yours very truly,
                                          WAGGONER CARR
                                          Attorney General    of Texas



                                          BY
                                               Mario G Obledo
                                               Assistant
     MGO
       : mc
     APPROVED:
     OPINIONCOMMITTEE

     ':I. V, Geppert, Chairman
     Gordon Cass
     ?I. E:. Allen
     Marietta Payne
     Dean Arrlngton
     IbPPRWEDFOR THE ATTORNEY
                            GENERAL
     By: T. B ‘&lght




                                 -2934-